 

Case 1:19-cv-08206-GBD Document 16

Filed 06/08/20 Page 1 of 1

 

 

 

 

 

 

 

USDC SDNY ||
UNITED STATES DISTRICT COU “UMENT |
RT
ELECTION |
SOUTHERN DISTRICT OF NEW YORK boc ms NICALLY FILED
Toes ee se ee ee ee Ube
OSAMA METWALLY, DATE FILED: JUN 0 B 202 |
Plaintiff, ; ORDER
-against- 19 Civ. 8206 (GBD)
CITY OF NEW YORK etal.,
Defendants. ;
-xX

GEORGE B. DANIELS, United States District Judge:

The June 23, 2020 conference is adjourned to October 6, 2020 at 9:45 a.m.

Dated: New York, New York
June 8, 2020

SO ORDERED.

iniay, Bb Dirarr

 

GER GEIB. DANIELS
ited States District Judge
